Case: 14-14641   Date Filed: 06/13/2016     Page: 1 of 3


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14641
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:13-cv-00068-BAE-GRS



BLOCKER FARMS OF FLORIDA, INC.,

                                                Plaintiff - Appellant,

versus

BUURMA PROPERTIES, LLC,

                                                Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (June 13, 2016)



Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 14-14641       Date Filed: 06/13/2016      Page: 2 of 3


         Blocker Farms of Florida, Inc. appeals the district court’s grant of Buurma

Properties, LLC’s motion for summary judgment based on the affirmative defense

of res judicata. Whether res judicata bars a claim is a question of law that we

review de novo.1 Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir.

1999). In Georgia, “[t]hree prerequisites must be satisfied before res judicata

applies—(1) identity of the cause of action, (2) identity of the parties or their

privies, and (3) previous adjudication on the merits by a court of competent

jurisdiction.” Waldroup v. Greene Cty. Hosp. Auth., 463 S.E.2d 5, 7 (Ga. 1995);

see also O.C.G.A. § 9-12-40. For the third prong of this test to be met, the

judgment must be final. See O.C.G.A. § 9-12-40 (“A judgment of a court of

competent jurisdiction shall be conclusive . . . until the judgment is reversed or set

aside.”); Mitchell v. Mitchell, 25 S.E. 385, 386 (Ga. 1896) (“It is only a final

judgment upon the merits which prevents further contest upon the same issue

. . . .”).

         After the district court issued its order concluding that Blocker Farms’s

claim was barred based on res judicata because the parties had previously litigated

the issue in the Superior Court of Tattnell County, the Court of Appeals of Georgia

vacated the superior court’s judgment and remanded the case to the superior court.


         1
          When giving a state-court judgment preclusive effect, we apply the res judicata law of
the state whose court rendered the judgment. Kizzire v. Baptist Health Sys., Inc., 441 F.3d 1306,
1308 (11th Cir. 2006).
                                                2
                Case: 14-14641        Date Filed: 06/13/2016      Page: 3 of 3


Thus, there has not been a previous adjudication on the merits by a court of

competent jurisdiction. See O.C.G.A. § 9-12-40. Accordingly, we vacate the

district court’s opinion and remand for further proceedings.2

       VACATED AND REMANDED.




       2
          We note that the district court has the discretion to stay the proceedings pending the
parallel state litigation under the abstention doctrine set out in Colorado River Water
Conservation Dist. v. United States, 424 U.S. 800 (1976). Moorer v. Demopolis Waterworks &
Sewer Bd., 374 F.3d 994, 998 (11th Cir. 2004). We express no opinion as to whether now the
district court should exercise its discretion.
                                                3